Case 1:19-cv-12551-FDS Document 305-1 Filed 08/13/21 Page 1 of 3




             EXHIBIT F
                        Case 1:19-cv-12551-FDS Document 305-1 Filed 08/13/21 Page 2 of 3


                                                                                                                                                                                                     ::j:




                                                                             UNITED STATES
                                                                 SECURITIES AND EXCHANGE COMMISSION
                                                                                            Washington, D'C. 20549



                                                                                              FORM 1O-K
(Mark   O   ne)
                                                                                                                                ',|934
6                                               ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF

                                                                                   For the fiscal year   e"ded6;;;ffi;7'{('ffifr
                                                                                    OR

                                              TRANSTTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE
                                                                                                                           ACT OF 1934
o
                                                                                 For the transition period from               to

                                                                                       commission file numoer,        ffii7iri'6
                                                                                                                    -          -'

                                                                                       Alphabet lnc.
                                                                                (Exact name of registrant as sPecified in its charter)


                                                                                                                                                                 XX-XXXXXXX
                                                P--eIYx9"
                                                                                                                                                      (l.R.S. Employer ldenlifi cation No.)
                       (State or other iunsdiclion of incorporalion or organizalion)

                                                                                           Tev:*#ii;\r;!::"t"?:i:#x
                                                                                             !!::t:e:e-Y:sY'9"4L\9ti9.
                                                                               (Address of principal   recullv-e:fll9es, including zip code)
                                                                                                     -,19t2!,.FOIg"!o
                                                                                  (Registrants telephone number, including area code)

                                                                         Securities registered pursuant to Section            'l   2(b) of the Act:

                             Title of each class                                                 Trading Sylllbql(s)                                     Name of each exchange on which registered

                  W                                                                                      Hpilffi"                                                    S"""fis$,.g"L      Ms;ffilc
                                                                                                                                                                  (Nasdaq Global Select Market)
                                                                                                          GOOG                                                        r'r"sa9sffiiasagiffi
                  C:lbgs9.9-s.iljsl9|xL9-0-,991..83:.vl:te
                                                                                                                                                                  (Nasdaq Global Select Market)

                                                                            Securities registered pursuant to Section 12(g) ofthe Act:
                                                                                                  Tille of each class
                                                                                                           None



lndicatebycheckmarkiftheregistrantisawell-knownseasonedissuer,asdefinedinRule405ofthesecuritiesAct
                                                                                                                                             Y-e-s   la No n
lndicatebycheckmarkif theregistrantisnotrequiredtofilereportspursuanttosection 13orSection15(d)of theAct
                                                                                                         ves                                          a ii-6 a

                                                                                                                                                                                     Ys El    No D
forsuchshorterperiodlhattheregistrantwasrequiredtofilesuchreports),and(2)hasbeensubjecttosuchfilingrequirementsforthepast90days


chapter)duringtheprecedingl2months(orforsuchshorterperiodthattheregistrantwasrequiredtosubmitsuchfiles)
                                                                                                                                                 Y-e-s   E    No tr


                                                                                                "emerging growth company" in Rule 12b-2 of the Exchange Act'
definitions of',large accelerated filer,"',accelerated filer," "smaller reporling company," and




                                                                                                                                                                                                            1t1
                                                Case 1:19-cv-12551-FDS Document 305-1 Filed 08/13/21 Page 3 of 3




                                                                                                                                                                                                        w

                                                                                                                                      Ysar   Eft#   8tBeffiber 3t,
                                                                                                      7.8LE                                                                 ?fl?0

Revrnus*r
                                                                                                                                                                                    'i"nfl'l-tq
       froogle $errni*+s                                                                      &               .r+-t-.ia:          ,i,                   T'#i{$&         s
                                                                                                                                                               t"fr;6
       *oogle Clorid                                                                                               v^:vv:v.                                    P.v,ig
       a\rL^"      D   -t^                                                                                                                                       859
                                                                                                                       ,Yry;i,.
        l-r   edging ga!ns .losses      r                                                                             t i Js:i
                T^r..1
                I U t6l I".^.,^..."*-
                          E! El:U=)                                                           r               1   14 P"14         E                     'n61,*-FI       %           i6?3??
                                                                                             "M
(:                        t"la**):.
              fr i* *a m+
     p"*/; ar;in

        {irtaql* 3er*i.r:ee                                                                                       ^44 414         f                       I"T{n         c

        Goagle Cloud                                                                                                                                       I4 ts15t                   {5.&rs   t-   z


        r(rL^-     F.rr^                                                                                                                                   iA *a 1t
        LJt!l!l    LrEtS                                                                                          \ffi;,,

        er rp*ta te **ntz. un allq cal* di1 :
                                                                                              re%rc
                                                                                                                  (7        etiT\                          {ilsg}                     {3.4!g-)
            Tatal i*t*n'q, k+n npen\i*n*                                                      i,                  8-ZZ4            $                      3d     2]1 s                11   ??{
